Case 2:16-cr-20291-NGE-EAS ECF No. 48, PageID.1336 Filed 11/17/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,                  Criminal Case No. 16-CR-20291
      v.
                                               Hon. Nancy G. Edmunds

ISAAC JAMES HARGROVE,

                   Defendant.
                          /
           SUPPLEMENTAL EXHIBIT IN SUPPORT OF
   ISAAC HARGROVE’S MOTION FOR COMPASSIONATE RELEASE

      Undersigned counsel has received an additional document from the Bureau of

Prisons showing that his security designation has been changed from Medium to Low.

Isaac Hargrove submits this document as additional evidence that he is not a danger to

the community.

    Exhibit                                  Description
      J                         Hargrove Custody Classification (Nov. 10, 2020)



Date: November 17, 2020                 Respectfully Submitted,

                                        FEDERAL COMMUNITY DEFENDER

                                        s/ Colleen P. Fitzharris
                                        Attorney for Isaac Hargrove
                                        613 Abbott Street, Suite 500
                                        Detroit, Michigan 48226
                                        313-967-5868
                                        E-mail: colleen_fitzharris@fd.org
                                           1
Case 2:16-cr-20291-NGE-EAS ECF No. 48, PageID.1337 Filed 11/17/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      Counsel certifies that on the above date, the foregoing paper was filed with the

clerk of the Court using the ECF system, which will send notification to opposing

counsel.

Date: November 17, 2020

                                       Respectfully Submitted,

                                       FEDERAL COMMUNITY DEFENDER

                                       s/ Colleen P. Fitzharris
                                       Attorney for Isaac Hargrove
                                       613 Abbott Street, Suite 500
                                       Detroit, Michigan 48226
                                       313-967-5868
                                       E-mail: colleen_fitzharris@fd.org




                                          2
